DETAILED ACTION
This Office Action is in response to amendments filed on Mar. 14, 2022.
Claims 1, 8, and 13 have been amended.
Claims 1-20 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in communication with Mr. Frederick Kim (Reg. No. 38,513) on 06/03/2022 to place the claims in the condition for allowance. 
In the claims filed on 03/14/2022, further amend as below: 
13. (Currently Amended) A computer system comprising a non-transitory computer-readable medium, a management server and a cluster of hosts, wherein the management server is programmed to execute a computer program stored in [[a]] the non-transitory computer-readable medium to carry out a method of installing an image of the virtualization software in the hosts, said method of installing comprising: 
in response to a user input, generating a software specification that specifies a base image of the virtualization software and the solution to be enabled; 
retrieving metadata of the base image, metadata of the solution, and a constraint of the solution, wherein the metadata of the base image specifies a component that is made up of a set of payloads for a core kernel of the virtualization software, and the metadata of the solution specifies one or more components that are required to enable the solution; 
determining components that make up a desired image of the virtualization software from the metadata of the base image and the metadata of the solution and in accordance with the constraint of the solution, such that the desired image of the virtualization includes at least the components specified in the metadata of the base image and the metadata of the solution; and 
instructing each host in the cluster to install the desired image of the virtualization software.
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The searched prior arts taken alone or in combination fail to suggest “retrieving metadata of the base image, metadata of the solution, and a constraint of the solution, wherein the metadata of the base image specifies a component that is made up of a set of payloads for a core kernel of the virtualization software, and the metadata of the solution specifies one or more components that are required to enable the solution; determining components that make up a desired image of the virtualization software based on from the metadata of the base image and the metadata of the solution and in accordance with the constraint of the solution, such that the desired image of the virtualization includes at least the components specified in the metadata of the base image and the metadata of the solution” as recited in independent claims 1, 8, and 13. Claims 2-7, 9-12, and 14-20 are considered allowable by virtue of their dependence on allowable independent claims 1, 8, and 13 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250. The examiner can normally be reached Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191